Citation Nr: 1624407	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  15-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a substantive appeal was timely filed in response to a July 14, 2014 statement of the case that denied entitlement to service connection for prostate cancer (claimed as prostate condition), gout, hypertension, and diabetes mellitus type II.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to October 1977 and from November 1980 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2015.  In a December 2015 letter, VA notified the Veteran that he had been scheduled for a Board hearing on January 29, 2016.  In January 2016, VA attempted to contact the Veteran to remind him of the scheduled Board hearing, but was unable to contact him at any of the telephone numbers provided.  See VA Form 27-0820, Report of General Information, dated in January 2016.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law within 60 days of the date on which the July 14, 2014 statement of the case was sent to the Veteran, or within the remainder of the one-year period from the date of the July 8, 2013 letter notifying him that service connection had been denied for prostate cancer (claimed as prostate condition), gout, hypertension, and diabetes mellitus type II.
 
2.  The Veteran did not submit a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal or at the time he submitted the substantive appeal.


CONCLUSION OF LAW

A timely substantive appeal was not filed as to the July 14, 2014 statement of the case that that denied entitlement to service connection for prostate cancer (claimed as prostate condition), gout, hypertension, and diabetes mellitus type II.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303, 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below, in this case, the law, rather than the facts of the case, is dispositive of the claim.  Therefore, the duty to notify and assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  The Appellant has been notified of the reasons that his substantive appeal as to the July 2014 statement of the case was deemed untimely, and has been afforded the opportunity to present evidence and argument with respect to the claim, to include at a February 2015 informal conference at the RO.  The Board finds that fundamental due process has thus been afforded to the Veteran.


Legal Criteria

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  If a claimant does not file a substantive appeal in a timely manner, and does not timely request an extension of time, he is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996).

Analysis

The Veteran submitted an original claim for entitlement to service connection for diabetes mellitus type II, hypertension, gout, and a prostate condition in April 2013.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2013.  The RO denied the Veteran's claim in a July 2013 rating decision, and notified the Veteran of that denial in a July 8, 2013 letter.  In November 2013, the Veteran submitted a timely notice of disagreement as to the denial.  See 38 C.F.R. § 20.302(a); VA Form 21-0958, Notice of Disagreement, received in November 2013.  In a statement of the case issued July 14, 2014, the RO again denied the Veteran's claim for entitlement to service connection for diabetes mellitus type II, hypertension, gout, and a prostate condition.  The statement of the case explained the steps required to file an appeal of the decision, to include the time limits for filing.  It also stated, "If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."

On September 23, 2014, the RO received a VA Form 9 from the Veteran appealing the denials of entitlement to service connection for prostate cancer, diabetes mellitus type II, hypertension, and gout.  On the VA Form 9, the Veteran provided contentions and requested a Board hearing at a local VA office.  He did not request an extension of the 60-day period for filing a substantive appeal or provide a statement of good cause for the late filing.  No correspondence was received from the Veteran between the date of issuance of the July 14, 2014 statement of the case and the September 23, 2014 substantive appeal.

In his notice of disagreement as to the RO's finding that the September 2014 substantive appeal was untimely filed, the Veteran asserted that he did not submit the document on time due to late delivery of the statement of the case.  See Correspondence from the Veteran, received in December 2014.  At an informal conference at the RO in February 2015, the Veteran again asserted that he did not receive the statement of the case on time, and requested an extension of time to file the substantive appeal.  However, he was unable to remember when he received the statement of the case.  See Informal Conference Report, dated in February 2015.

60 days from July 14, 2014, the date that the RO mailed the statement of the case to the Veteran, was September 12, 2014, a Friday.  An envelope and mailing label for the substantive appeal received in September 2014 are of record.  However, neither the envelope nor the label bears a postmark date.  As such, the postmark date for the substantive appeal will be presumed to be five days (excluding Saturdays, Sundays and legal holidays) prior to the date of receipt of the document by VA, namely, September 16, 2014, a Tuesday.  See 38 C.F.R. § 20.305.  Thus, the Veteran's substantive appeal was not received, postmarked, or presumptively postmarked within 60 days from the date that the RO mailed the statement of the case.  Furthermore, the Veteran did not request an extension of the 60-day time limit for filing the substantive appeal until February 2015, well beyond the September 12, 2014 date on or by which the Veteran must have submitted his substantive appeal.   As the Veteran did not submit the extension request prior to expiration of the 60-day time limit or when he filed his substantive appeal, a timely request for an extension of time to submit a substantive appeal was not filed.

The Veteran does not contend that the July 14, 2014 date shown on the statement of the case inaccurately portrays the date that document was mailed.  In addition, the Veteran does not contend, nor does the record show, that the July 2014 statement of the case was sent to an incorrect address.  Furthermore, it is not disputed that the Veteran received the statement of the case.  Rather, as noted above, the Veteran contends only that he did not timely submit his substantive appeal due to late delivery of the statement of the case.  See Correspondence from the Veteran, received in December 2014; Informal Conference Report, dated in February 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court in Ashley and the United States Supreme Court in Chemical Foundation, Inc. did not differentiate between officials of the United States government and officials of foreign governments, to include officials of the government of the Republic of the Philippines.  To overcome the presumption of regularity and shift the burden to VA to prove that postal employees, as government officials, did not timely deliver the July 2014 statement of the case, the Veteran must submit "clear evidence" indicating that the postal employees erred in their handling of his mail.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary). 

In this instance, at the February 2015 informal conference, the Veteran was unable to give a particular date for when he received the statement of the case.  In addition, aside from vague assertions of late delivery, he has not submitted evidence that any VA employee or postal employee misplaced or otherwise delayed delivery of the July 2014 statement of the case.  Thus, he has not submitted the clear evidence necessary to rebut the presumption of regularity in the handling of all documents regarding his claim.  Consequently, the presumption of regularity is not rebutted, and the Board does not find his assertion as to late delivery of the July 2014 statement of the case to be persuasive.  Of note, the Veteran was able to file a substantive appeal for the present matter in a timely fashion.  See VA Form 9, received in March 2015.

In summary, the Board finds that the Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law with regard to the July 2013 rating decision and July 2014 statement of the case within the relevant appeal period or timely request an extension of time to do so.  The Veteran asserts that the substantive appeal was untimely due to late delivery of the July 2014 statement of the case; however, he has not provided the clear evidence necessary to overcome the presumption of regularity.  Thus, it may be presumed that the July 2014 statement of the case was delivered in an appropriate manner that would not cause undue delay.  As such, the Veteran's appeal as to whether a substantive appeal was timely filed in response to the July 2014 statement of the case must be denied.


ORDER

The appeal as to whether a substantive appeal was timely filed in response to a July 2014 statement of the case that denied entitlement to service connection for prostate cancer (claimed as prostate condition), gout, hypertension, and diabetes mellitus type II is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


